UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7711


JAMES CURTIS WILLIAMSON,

                  Petitioner - Appellant,

             v.

THEODIS BECK,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cv-00022-WO-PTS)


Submitted:    December 16, 2008             Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Curtis Williamson, Appellant Pro Se.       Clarence Joe
DelForge, III, Mary Carla Hollis, Assistant Attorneys General,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Curtis Williamson seeks to appeal the district

court’s      order    accepting        the     recommendation             of    the   magistrate

judge     and    denying        relief        on       his    28    U.S.C.       § 2254     (2000)

petition.       The order is not appealable unless a circuit justice

or    judge     issues     a    certificate            of    appealability.           28    U.S.C.

§ 2253(c)(1) (2000).              A certificate of appealability will not

issue     absent      “a       substantial          showing        of     the    denial        of    a

constitutional         right.”           28    U.S.C.         § 2253(c)(2)         (2000).           A

prisoner        satisfies         this        standard         by        demonstrating          that

reasonable       jurists        would        find      that    any       assessment        of       the

constitutional        claims      by     the       district        court    is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Williamson

has    not    made    the      requisite        showing.            Accordingly,          we    deny

Williamson’s         motion      for     a    certificate           of     appealability            and

dismiss the appeal.              We dispense with oral argument because the




                                                   2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3